Citation Nr: 0906330	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDING OF FACT

The evidence of record shows anxious and depressed mood, 
difficulty sleeping, irritability, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with deficiencies in most areas or total 
occupational and social impairment due to such symptoms as:  
suicidal ideation, obsessional rituals, illogical speech, 
impaired impulse control, spatial disorientation, inability 
to establish and maintain effective relationships, gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
the Veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in August 2004 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
Veteran.

The Board observes that the August 2004 letter was sent to 
the Veteran prior to the March 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra.  The Board notes that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) constitutes "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, as a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  

The Board notes in this instance, however, that there was no 
readjudication following the issuance of the March 2006 
letter.  Nevertheless, with regard to the Veteran's claim, 
the Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet.App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.

Thus, the Board finds that there has been no prejudice to the 
Veteran, and any defect of notice has not affected the 
fairness of the adjudication on the initial rating issue.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

Furthermore, with regard to the claims of entitlement to 
initial evaluations, the Court has held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for the initial rating 
claims have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA and private treatment records, and the Veteran has 
been afforded a VA examination in connection with his claim, 
the respective report of which is of record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).  For reasons discussed in 
more detail below, the Board finds that the competent 
evidence demonstrates that the Veteran's service- connected 
disability did not undergo an increase in severity sufficient 
to warrant a staged rating during the relevant appeal period.  
As such, the Board will discuss the Veteran's PTSD 
symptomatology in relation to the applicable rating criteria 
for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2007).
A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 50 percent evaluation, but 
no more, for PTSD.  The Board notes that the competent 
medical evidence of record for the period of July 2004 to 
August 2005, including private counseling reports and a 
February 2005 C&P psychological examination, shows that the 
Veteran's mental health examiners have routinely 
characterized his mood as anxious and his affect as 
flattened, and that the Veteran has difficulty talking about 
his military experiences.  The Board notes that the Veteran 
suffers from nightmares and flashbacks that affect his 
ability to sleep.  The Board notes that the Veteran is 
currently taking medication for his PTSD and for his sleeping 
problems, which has been shown to have a positive effect.  
The Board notes that the Veteran presented with flat affect 
and depressed mood in private examination reports dating from 
July 2004 to October 2004, while later reports indicated that 
his affect was bright and his mood was pleasant.  The 
February 2005 C&P psychological examination report indicates 
that the Veteran's PTSD is characterized by a mildly anxious 
and constricted but appropriate mood, adequate hygiene, goal 
directed thought processes, good concentration and attention, 
good recent and remote memory, good fund knowledge, and fair 
judgment and insight.  

The Board notes that, with medication, the Veteran's symptoms 
seem to be improving.  The Veteran presents as less anxious 
and less depressed in later evaluation reports.  The Board 
acknowledges that the Veteran initially sought counseling 
upon the advice of his employer after the Veteran became 
increasingly irritable at work.  The Veteran states that all 
of this resurfaced in 2000 after he attended a reunion of 
Vietnam Veterans.  He started having nightmares and 
flashbacks following the reunion.  The Veteran also suffered 
increased anxiety after attempting to attend another reunion 
in 2005.  The Veteran decided not to attend that reunion 
because the thought of seeing everyone again made him too 
anxious.  The Board notes that this is an example of an 
inability to adapt to stressful situations which is a symptom 
included in the higher 70 percent disability rating, however, 
it appears to be the only symptom, in that rating category or 
any higher rating category, that applies to the Veteran and 
therefore the Board finds that the currently assigned 50 
percent disability rating is the more appropriate rating for 
the Veteran.
As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes, as 
stated above, that the Veteran reported being currently 
retired, but prior to retirement, he was employed for 34 
years by the same employer.  However, the Board also notes 
that while the Veteran was allowed to retire, the February 
2005 C&P examination states that the Veteran was offered a 
retirement package because in his last year of employment, 
his excessive absenteeism due to depression and irritability 
made it difficult for him to do his job.  While the Veteran 
does not appear to be incapable of establishing and 
maintaining social and working relationships, the Veteran's 
mood swings irritability are factors in his lack of 
socializing and in retirement from his job. 

Nevertheless, as noted above, the overall symptomatology 
associated with the Veteran's PTSD does not more closely 
approximate the schedular criteria required for the next 
higher 70 percent disability rating.  The medical evidence 
does not show that the Veteran has experienced spatial 
disorientation or shown neglect of personal appearance or 
hygiene due to his service-connected PTSD.  Rather, the 
examiner at the February 2005 psychiatric examination noted 
that the Veteran is oriented, shows normal hygiene and 
appearance when he presented for examination.  The medical 
evidence additionally does not show that the Veteran exhibits 
speech that is intermittently illogical, obscure, or 
irrelevant as a result of his PTSD, his speech is described 
as normal.  The private and VA examination reports state that 
ritualistic obsession, delusions and hallucinations are 
absent. The Board further notes that the Veteran does not 
present with any suicidal or homicidal ideations.  It is 
noted that the Veteran states in his VA Form 9 that he has 
thought of taking his own life, but that the medication makes 
him think of it far less often.  The Board acknowledges the 
statement, but notes that none of the Veteran's private or VA 
examination reports indicate any suicidal or homicidal 
ideation.  Additionally, while the Veteran states that he 
socializes very little, he has not shown an inability to 
establish and maintain effective relationships as shown by 
his close relationships with his wife, sons and 
grandchildren.  

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 100 percent evaluation or higher.  In this 
regard, the Board notes that the Veteran's medical records do 
not contain evidence which supports a finding that he has 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation as to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  Accordingly, his overall symptomatology more closely 
approximates the schedular criteria for the 50 percent 
disability rating.

Additionally, the February 2005 C&P examiner assigned a GAF 
score of 50 which indicates that the Veteran has some serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
However, the Board finds that a GAF score of 50 is 
inconsistent with the medical evidence of record that 
addresses the Veteran's actual symptoms and level of 
functioning.  The Board notes that the medical evidence more 
typically exhibits moderate symptoms or moderate difficulty 
in social functioning.  Accordingly, such characterization 
more closely approximates the schedular criteria associated 
with the currently assigned 50 percent evaluation for his 
PTSD.

In sum, the evidence of record demonstrates that the Veteran 
successfully maintains familial relationships and some 
friendships.  Although the Veteran reports irritability 
problems, as stated above, there is no indication of a lack 
of impulse control.  The record also demonstrates that he is 
able to function independently, and has no delusions or 
cognitive impairment.  He does, however, exhibit a depressed 
mood, anxiety, and chronic sleep impairment due to nightmares 
and flashbacks.  Based on the foregoing, the Board finds that 
the Veteran's PTSD more closely approximates the criteria for 
a 50 percent rating for the entire appeal period and 
entitlement to an increased rating on a schedular basis is 
therefore unwarranted.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Additionally, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does not show that symptomatology associated 
with the Veteran's PTSD more nearly approximates the 
schedular criteria associated with a higher rating at any 
time relevant to the appeal period.  Therefore the currently 
assigned 50 percent rating is appropriate for the entire 
appeal period.

Finally, the Board notes that there is no evidence of record 
that the Veteran's PTSD warrants a rating higher than 50 
percent on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his PTSD have been contemplated in the above stated 
ratings under Diagnostic Code 9411.  The evidence also does 
not reflect that the Veteran's PTSD has necessitated any 
frequent periods of hospitalization or caused marked 
interference with employment.  Thus, the record does not show 
an exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to refer this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 50 percent for the 
Veteran's service-connected PTSD.  As such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).





ORDER

Entitlement to an increased initial evaluation for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


